 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the engineers who are represented by the Respondent Union. Inmaking this determination, we are not assigning the disputed work toLocal 1525, IBEW, or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Employees employed by Casler Electric Company, currentlyrepresented by International Brotherhood of ElectricalWorkers,,Local No. 1525, AFL-CIO, are entitled to operate the "high reach"hoist equipment operated by Casler Electric Company at the sub-station at the Fal-Tex site, Fremont, Nebraska.2. InternationalUnion of Operation Engineers, Local No. 571,,AFL-CIO, is not and has not been entitled, by means proscribed bySection 8(b) (4) (D) of the Act, to force or require Casler ElectricCompany to assign the above work to its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Union of Operating Engineers, Local No.571, AFL-CIO, shall notify the Regional Director for Region 17, inwriting, whether it will or will not refrain from forcing or requiringthe Employer, by means proscribed by Section 8(b) (4) (D), to assignthe work in dispute to engineers, rather than to the employees of CaslerElectric Company.Concren,Inc., d/b/a Great Scot Super Market,and d/b/a Prechteland Osburn Co., and d/b/a Prechtel Co.; John B.Prechtel, aSole Proprietorship,d/b/a Prechtel Co., and d/b/a Prechteland Osburn Co.; John B. Prechtel and James A. Osburn, aPartnership,d/b/a Prechtel and Osburn Co.andRetail StoreEmployees Union,Local 550, Retail Clerks International Asso-ciation,AFL-CIOand Douglas Lockhart,David Byrd andR. Michael Myers, a Committee,Party of Interest and GreatScot Employees'Planning Committee,Party of Interest andGreat Scot Employees'Independent Union,Party of Interestand Great Scot Employees'Committee,Party of Interest.CaseNo. 25-CA-1928.January 5,1966DECISION AND ORDEROn February 19, 1965, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that RespondentConren, Inc., and John B. Prechtel, had engaged in and were engaging156 NLRB No. 43. GREAT SCOT SUPER MARKET593in certain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.He further found thatthe Respondents had not engaged in the other unfair labor practicesalleged in the complaint and recommended that such allegations bedismissed.Thereafter, the Respondents, the General Counsel, andRetail Clerks Local 550 filed exceptions to the Decision and briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case,' and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations only to the extent that they are con-sistent with this Decision and Order.1.The relevant evidentiary facts, as disclosed by the record andthe Trial Examiner, will be briefly summarized in chronological order.In December 1962, the principal Respondent, Conren, operator ofthe Great Scot Super Market, learned of organizational activity byRetail Clerks Local 550, and filed an RM petition. Thereafter, Conrenwithdrew the petition, and without any election signed an agreementwith Teamsters Local 144 covering its employees.Retail Clerkspromptly filed an 8 (a) (2) charge against Conren with respect thereto.Conren countered with an 8(b) (7) (A) charge against Retail Clerks.But Conren then withdrew the charge; joined Teamsters in signing asettlement agreement of the 8(a) (2) case, which was approved by theRegional Director and provided in part that Conren would not recog-nize Teamsters unless and until certified; and filed another RM peti-tion.During this period Conren's agents (including President Hold-ren, Agent and Labor Consultant Howard, and Supervisor Prechtel)told various employees that Conren did not want Retail Clerks andpreferred Teamsters if the employees insisted on having a union; andsolicited employees to organize a company union.The Employees'Committee (or a predecessor) was accordingly formed, with companyassistance, in June 1963.About the same time, on June 7, 1963, an election was held onConren's second RM petition : both Retail Clerks and Teamsters lost.Objections were filed by Retail Clerks, but were later withdrawn. Thevalidity of this election was thus not attacked.1 The Respondents' request for oral argument is hereby denied as the record, includingthe exceptions and briefs, adequately sets forth the issues and the positions of the parties. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediately after the election defeat of Retail Clerks and Team-sters in June 1963, Conren orally recognized the Employees' Com-mittee and agreed to abide by the substantive terms of the Teamsterscontract,which had been abrogated by the settlement agreement.The Employees' Committee then became dormant.Beginning in December 1963 and January 1964, some 7 monthsafter the election and at a time when renewed organizational activitycould be expected by Retail Clerks, Conren urged its employees torevive and expand the Employees' Committee. The employees did so.Management representatives attended all the meetings.RetailClerks started its new organizing campaign early inMarch 1964. Conren learned of this by March 10, and Conren AgentHoward told the employees, at an Employees' Committee meeting onthat date, that a signed contract with the Committe would keep outRetail Clerks.On or about March 16, Conren agents, for the first time, askedemployee and union leader Osburn if he would care to "better" him-self by becoming Supervisor Prechtel's partner in taking over fromConren the operation of Prechtel's department, which stocked or dis-played the merchandise on the shelves and aisles of the supermarket,and which had proved to be the hotbed of union activity on behalf ofRetail Clerks.Osburn replied by asking Prechtel if the proposal wasa move to prevent organization by Retail Clerks and then fire him, andwhy President Holdren would offer him such a good deal since Holdrenknew he was "pushing for the Retail Clerks." Prechtel answered thatthe move would enable Osburn to "better" himself, and would alsoeliminate Holdren's "headaches;" he made it a point to tell Osburnthat the department would no longer be able to qualify as part of astorewide unit.About the same time another supervisor, Plummer, told an employeethat Conren might reduce hours and institute a part-time operationif Retail Clerks got in.On March 18, Osburn accepted the inducement of a partnershipwith Prechtel to take over the department.On the same day, Presi-dent Holdren and Prechtel signed a contract whereby Conren sub-contracted the operation of the department to the partnership (Osburndid not sign because he was under 21), and Conren extended to thepartnership the services of its bookkeeper and some money to get thepartnership started.The subcontract was to become effective in 5days; is contemplated that the partnership would employ the sameemployees, with their vacation schedules unaffected by the date theycommenced working for the partnership; and it provided that Conrenin addition to regular payment for services performed under the sub- GREAT SCOT SUPER MARKET595contract would also reimburse the partnership for F.I.C.A., workmen'scompensation, and health and welfare contributions for the employeesin the department.On March 19, Prechtel told Osburn that Conren would sell the storerather than recognize an outside union.Also on March 19 Conren received a demand from Retail Clerksfor recognition as the collective-bargaining representative of a store-wide unit of all employees, including those in the subcontracted depart-ment but excluding those in the meat department and others within thestandard exclusions.This unit consisted of 53 employees, and 28 ofthese employees had designated Retail Clerks as their collective-bargaining representative.On March 20 and 22 other supervisors made threatening remarks toother employees similar to that of Prechtel to Osburn on March 19.When the subcontract took effect on March 23, the employees in thedepartment, all of whom had designated Retail Clerks, were trans-ferred to the partnership, which then granted them a wage increase of25 cents an hour.Conren ignored the recognition demand of March 19. On March 26Retail Clerks filed the original charge in this case, and a copy of thecharge was duly served on Conren.Accordingly, the Board is pre-cluded by Section 10(b) of the Act from finding that any of Conren'sactions before about September 26, 1963, constitute unfair laborpractices.But the Board is not precluded from considering suchaction as a background to throw light and significance on Conren'ssubsequent unlawful conduct.On April 6, Conren received a recognition demand from Teamsters,which also filed an RC petition.The Regional Director later dis-missed the petition on the ground that the complaint in the presentcase had issued.The employees in Prechtel's department continued their unionactivities on behalf of Retail Clerks, and on or about April 11 Prechteldiscussed with Holdren a proposal to discharge three of their unionleaders (Osburn, Fox, and Unsinger) and received Holdren's approval.Prechtel then called Osburn into the store office, asked him to resignbecause he had remained "out pushing for the Union [Retail Clerks],"and tried to get a promise from him to quit talking about RetailClerks.Proving unsuccessful, on April 13, Prechtel summarily dis-charged his so-called "partner" Osburn.On April 14, Prechtel dis-charged the two other employees, Fox and Unsinger, because of theirunion activity, as Prechtel admitted to Unsinger.Edwards, who hadbeen hired as a temporary employee on April 8, found his timecardremoved from the rack when he reported for work as scheduled on217-919-66-vol. 156-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 15 .2Osburn, Fox, and Unsinger, although already dischargedby Prechtel, were present, and Edwards sought union leader Osburn'sassistance.At this point, Prechtel ordered all four employees out ofthe store, as did Manager Mitchell, and they left.In the foregoing circumstances, the Trial Examiner, we note, foundthat Conren had engaged in certain unfair labor practices within themeaning of Section 8(a) (1), (2), and (5) of the Act.He furtherfound that two of the discharges-Fox and Unsinger-were unfairlabor practices within the meaning of Section 8(a) (3), but werechargeable only to Respondent Prechtel and not to Conren, becauseaccording to his finding the subcontract to Prechtel had convertedtheir status to that of employees of Prechtel only.Finally, he foundthat Conren had not engaged in the other unfair labor practices allegedin the complaint.2.Conren's principal attack is against the Trial Examiner's find-ing that Osburn was an employee at all relevant times prior toMarch 23, 1964.The Trial Examiner recognized that Osburn helped SupervisorPrechtel in hiring temporary employees during the Christmas rushin 1963, in directing the night crew, and in ordering replacementmerchandise but found that Osburn was not authorized to use his ownjudgment and had to consult management representatives when anyreal supervisory problems arose.The Trial Examiner concluded thatOsburn's ostensible supervisory authority was of a routine nature anddid not involve the use of any substantial amount of independentjudgment or otherwise satisfy supervisory requirements of Section2(11) of the Act.Conren does not dispute the facts on which the Trial Examinerbased his conclusion. In any event, the record satisfies us that suchfacts are correct.Although recognizing, as did the Trial Examiner,that resolution of this issue is not without difficulty, we are not per-suaded that the Trial Examiner reached the wrong conclusion.Accordingly, we adopt the Trial Examiner's finding that Osburn wasan employee at all relevant times prior to March 23,1964.3.The Trial Examiner found that Conren validly deprived Osburnof his employee status on March 23, 1964, and at the same time validlyterminated its own liability for the unfair labor practices in whichSupervisor Prechtel continued to engage.He found that Conrenachieved these results by inducing Osburn to become an ostensibleindependent contractor under a partnership arrangement with Prechtelfor the purpose of continuing to operate the Conren department there-2 A work schedule which had been prepared by Prechtel discloses that Edwards wasscheduled to work on April 15, 16, and 17.The evidence does not show how much longerEdwards' employment was to last. GREAT SCOT SUPER MARKET597tofore under Prechtel's supervision and the hotbed of union activityfor Retail Clerks.The principal attack of Retail Clerks and theGeneral Counsel is directed to these findings.In making these findings, the Trial Examiner correctly concededthat Conren was engaged in widespread unfair labor practices toprevent its employees from selecting Retail Clerks as their collective-bargaining representative.But he nevertheless concluded that therewas an "absence of evidence from which the conclusion may be drawnthat this played any part in Holdren's [Conren's] motive in makingthe contract."The Trial Examiner then sought to bolster this con-clusion by crediting testimony by Conren's president and Conren'slabor consultant that they had discussed between themselves a pro-posal to subcontract the operation of Prechtel's department to a pro-posed Prechtel-Osburn partnership before March 1964. But the recorddoes not show and the Trial Examiner did not find that any overtaction was taken to finalize these proposals or to tell proposed partnerOsburn about them untilafterthe union activity on behalf of RetailClerks had evoked Conren's unfair labor practice campaign.More-over, we believe that the Trial Examiner did not attach appropriatesignificance to the fact that the asserted subcontracting action effectedno real or substantial change in the employment situation, but was atmost a financial or bookkeeping arrangement.Further, Conreriappears to have retained some measure of control over the employees,as is evidenced by the fact that Prechtel thought it necessary to consultwith Holdren and obtain his approval before discharging Osburn,Fox, and Unsinger.On all the evidence, we find that the subcon-tracting action was a device whereby Conren hoped to defeat RetailClerks, as Prechtel in effect admitted to Osburn when first broachingthe partnership-subcontracting arrangement on or about March 16.Accordingly, we conclude and find, contrary to the Trial Examiner,that Conren did not validly change the status of either Osburn and theother employees in Prechtel's department, or of Prechtel as one of itssupervisors, by the partnership and subcontracting arrangements ofMarch 1964.4.The Trial Examiner found that the discharges of Osburn andEdwards in April 1964 were not discriminatory, Osburn because hewas then an independent contractor and no longer an employee,and Edwards because his temporary employment had terminated andin any event neither Conren nor Prechtel knew he had signed a cardfor Retail Clerks on the first night of his employment. The evidence,however, does not support the Trial Examiner's grounds for dismiss-ing the cases of Osburn and Edwards. Rather, as we have foundabove, it shows that Osburn was still a Conren employee; Edwards'temporary employment had not terminated; and even assuming Con- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDren's lack of knowledge that Edwards had signed a union card, Conrenordered him to leave the store upon his seeking the help of unionleader Osburn, in retaining his temporary employment, which stillhad several days to run.We note that Osburn had continued to be theleading union employee even after Conren tried to warn and bribe himand the other employees to abandon the Retail Clerks.We notefurther that, as the Trial Examiner found, Conren did not dischargeeither of these employees for cause.The Trial Examiner also found that although the discharges of Foxand Unsinger were discriminatory, the discrimination was not charge-able to Conren because the discharges occurred after what he consid-ered to be Conren's valid subcontract of the department where theyworked.We agree that these two discharges were discriminatory.But, as indicated above, we do not agree that the purported subcon-tractrelievedConren of responsibility for the discriminatorydischarges.For the foregoing reasons, we find, contrary to the Trial Examiner,that Conren violated Section 8(a) (3) and (1) by the discharges ofOsburn, Fox, Unsinger, and Edwards .3 Even were we to agree withthe Trial Examiner as to the validity of Conren's subcontract to thePrechtel-Osburn partnership, however, the evidence indicates andwe would find that Conren, with whose president Supervisor Prechtelconsulted before making the discriminatory discharges (thus clearlyshowing that the partnership was not a completely independent con-tractor), stood in the position of a joint employer sharing controlover the job tenure of the employees in question, and as such is jointlyresponsible with Prechtel for their unlawful discharge.5.The Trial Examiner found in effect that the unit alleged in thecomplaint was appropriate, and consisted of 53 employees; that amajority of 28 of them had signed cards by the date of the recognitiondemand on March 19, 1964, designating Retail Clerks as theircollective-bargaining representative (excluding cards signed by em-ployees Fisher, Hill, Kent, and Pfister) ; that Conren did not have agood-faith doubt of Retail Clerks' majority; and that Conren accord-ingly violated Section 8(a) (5) and (1) when it failed to grant therecognition demand.Conren argues principally that it was not obligated to bargain withRetail Clerks within a year after the valid election of June 7, 1963 (atwhich its employees rejected representation by Retail Clerks), on theground that under Section 9 (c) (3) of the Act 4 employers are provided8 Since it is conceded that Edwards'employment was temporary and would have ex-pired long ago, we shall not now order his reinstatement,and will leave to compliancethe determination of the amount of lost wages due him.4 Section 9(c) (3) in pertinent part provides:"No election shall be directed in anybargaining unit or subdivision within which,in the preceding 12-month period a valid elec-tion which shall have been held...... GREAT SCOT SUPER MARKET599a 1-year period of repose from the bargaining demands of unions. Forthe reasons set forth in an earlier case,5 however, we find that neitherthe legislative history of that section," nor its plain terms, manifestany congressional purpose to preclude a union from obtaining recogni-tion either without an election, or within a year after an election, orwithin a year after an election which it did not win, if it in factacquires majority status in an appropriate unit.Accordingly, we holdthat Section 9(c) (3) did not preclude Conren's employees fromvalidly selecting Retail Clerks as their collective-bargaining rep-resentative by means of union authorization cards during the yearfollowing the issuance of the certification of results of the June 1963election.We further hold, in the particular circumstances of thiscase-taking into account Conren's unfair labor practices and itsdemonstrated absence of a good-faith doubt of the Union's majority-that Section 9 (c) (3) did not relieve Conren at the time of the Union'srequest on March 19, 1964, of its obligation to recognize and bargainwith the Union as the duly designated collective-bargaining rep-resentative of its employees.Conren also contends, however, that the Board'sMidwest Pipingdoctrine' precluded it from recognizing Retail Clerks, since it wasfaced with a conflicting recognition claim by another union (Team-sters,Chauffeurs,Warehousemen, and Helpers Local Union 144),which allegedly gave rise to a real question concerning representa-tion.However, the demand that Conren recognize Teamsters was notmade until April 6, 1964, 18 days after Retail Clerks' recognitiondemand. It is thus evident that Conren was not faced with any con-flicting claim when it received and in effect rejected Retail Clerks'recognition demand.Moreover, Teamsters' demand for recognitionwas not valid and did not give rise to a real question concerning rep-resentation since Teamsters had not sought Board certification whenitmade demand for recognition, and since both Conren and Teamstershad signed and the Regional Director had approved an 8(a) (2)settlement agreement providing in part that Conren would not rec-ognize Teamsters unless and until certified by the Board."Conren further contends that many of Retail Clerks' cards, althoughexpressly designating Retail Clerks as the collective-bargaining rep-resentative, are invalid because they were solicited with statementsthat the cards were desired in order to obtain an election.Conren5 Rocky Mountain Phosphates,Inc.,138 NLRB 292, particularly at 295.Board policyprior to the passage of Section 9(c) (3) was to direct a new election in appropriate caseswithin a year of a valid election.This practice Section 9(c)(3) changed by forbiddingmore than 1 valid election a year. It went no further.8 SeeRay Brooks v. N.L.R.B.,348 U.S. 96, particularly at 100, footnote'' S.'+Midwest Piping & Supply Co., Inc.,63 NLRB 1060, 1070.8 Teamsters subsequently filed a petition for certification but the petition was dismissedby the Regional Director on the ground of the instant unfair labor practice proceeding.The Board affirmed the dismissal on appeal. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDargues that Retail Clerks' apparent majority status is consequentlyinvalid.This argument lacks merit, however, because, as found by theTrial Examiner, it appears that, with one possible exception, thoseemployees who were told that by signing they would get an electionwere not also told that this was theonlypurpose for which the cardswere to be used. They were also urged to sign because of the benefitsthat might be obtained through union representation .9Absent clearevidence of misrepresentation, we are not willing to permit subjectivetestimony of the signers as to what their intent might have been at thetime to contradict the clear designations expressed in cards theysigned.1oAccordingly, for the reasons set forth above as well as for thoseadvanced by the Trial Examiner, but without adopting the TrialExaminer's exclusion of the four cards as mentioned above, we findthat Conren violated Section 8(a) (1) and (5) by refusing to bargaincollectively with Retail Clerks on and after March 19, 1964.6.As for the Section 8 (a) (1) violations, the Trial Examiner limitedit to certain threats made to employees during the crucial period inMarch 1964, when organizational activities were at their height.Conren attacks the findings as to the threats made to Osburn, on theground that Osburn was at least a supervisor and not an employee,and indeed should be regarded as an independent contractor becausehe had already agreed to become Prechtel's partner in running thedepartment.For reasons discussed above, we find no merit in thisargument.Conren further contends that the date of the threats toemployee Poe were not fixed, and that Stewart's threat to Greavermentioned only the "union," without specifying Retail Clerks.Therecord satisfies us, however, that the Trial Examiner's findings intheir context were not isolated or insubstantial.The General Counsel excepts to the Trial Examiner's refusal to findthat certain additional remarks made by Supervisor Prechtel toemployee Osburn on March 16 and April 11 violated Section 8(a) (1)of the Act.On the earlier date, Osburn inquired of Prechtel why heshould be promoted by Conren President Holdren to the status ofPrechtel's "partner" to perform the proposed subcontract of Prechtel'sdepartment, since Holdren knew he was spearheading the organizingdrive for Retail Clerks, and whether the proposal was a move to0In ruling on the validity of such cards,the Trial Examiner,although following andcorrectly applying the Board's holding inCumberland Shoe Corporation,144 NLRB 502,nevertheless went beyond the needs of decision in this case to indicate his personal dis-agreement with that holding and to make other personal observations on matters notgermane to the issues before him.We do not adopt as part of our decision,the Trial Ex-aminer's extraneous comments referred to above.(SeeLenz Company,153 NLRB 1399 )We note, moreover,that theCumberland Shoedecision has been enforced by the Court ofAppeals for the Sixth Circuit, 351 F. 2d 917 (October 26, 1965).10Gary Steel Products Corporation,144 NLRB 1160. GREAT SCOT SUPER MARKET601"prevent" that drive.Prechtel did not deny the accusation.Rather,he replied that the proposed subcontracting arrangement would takethe "headaches" of the drive off Conren's shoulders and that it did notmatter whether the move was one to prevent the organization by RetailClerks since the department's employees would no longer be qualifiedor eligible to vote as Conren's employees.On the later date, Prechtelasked Osburn to resign, openly admitting that his demand was madebecause Osburn had continued to "push for" Retail Clerks. Prechteladded that he would refrain from discharging Osburn if Osburnwould cease his activities on behalf of Retail Clerks. In view of ourfinding that Osburn was an employee and that the partnership-and-subcontract arrangements were not bona fide but rather shams con-ceived to deter Retail Clerks organization of Conren's supermarket, wefind that Supervisor Prechel's remarks to Osburn on both March 16and April 11 were likewise coercive.The General Counsel also excepts to the Trial Examiner's failureto find that the grant of a wage increase to the employees in Prechtel'sdepartment on March 23, while maintaining the other employees attheir old wage rate, constituted a violation of Section 8(a) (1) of theAct.Conren's defense is that because of the subcontract the wageincrease was not chargeable to it, and that it did not even know whatincrease, if any, the Prechtel-Osburn partnership as an independentsubcontractor would institute for its employees.However, again inview of our finding that the partnership-and-subcontract arrangementwas a sham, we find that Prechtel remained in the employ of Conrenas its supervisor and agent.As the reason for the wage increase wasnot explained, as it was critically timed to occur only in the depart-ment where the organizational efforts of Retail Clerks were succeed-ing, and as Conren at the time was engaging in many other unfairlabor practices as set forth herein, we infer and find that the aim andforeseeable effect of this wage increase was likewise or interfere withthe union activity of Conren's employees.Retail Clerks excepts to the failure of the Trial Examiner to findthat the transfer of the employees in Prechtel's department to thepartnership, as an independent contractor, was also designed to inter-fere with, restrain, and coerce the employees in the exercise of theirstatutory rights.We find merit in this exception.Accordingly, we find that Conren violated Section 8 (a) (1) of theAct not only by the unlawful conduct found by the Trial Examiner,but also by the additional unlawful conduct we have found above.7.With respect to the Section 8(a) (2) violation, the Trial Exam-iner found that Conren unlawfully aided and supported the Employ-ees'Committee and unlawfully granted it recognition. In its brief 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Board,Conren arguesthat it didnot intend to operate theEmployees'Committee as a labor organization or to aid or support it.As indicatedabove, the record does not support these arguments.Conren further arguesthat the Committeeceased to exist afterMarch 1964,and consequently no order should be issued with respectto it.Because Conren has violatedthe Act withrespect tothe Com-mittee, however,and in order to prevent a recurrence of its unlawfulconduct, effectuation of the provisionsof the Actrequires that anappropriate order be issued.The General Counsel argues that the evidence shows notonly thatConren assisted the Committee,as the Trial Examiner found, butalso that Conren actually instigated the original formation and thelater revival of the Committee and actively participated in its admin-istration.The evidence satisfies us of the merits of this argument andshows that Conren's conduct constituted domination of the Committee.Accordingly,we shall order it disestablished.THE REMEDYHaving found that Prechtel engaged in unfair labor practices asConren's supervisor,and not as an independent employing entity, weshall follow our customary practice and not adopt the Trial Exam-iner's recommendation that an order be addressed expressly to Prechtel.We note,however, that our Order against Conren and its officers,agents, successors,and assigns,includes Prechtel within its scope.Having found that Conren engaged in unfair labor practices, weshall order it to cease and desist therefrom and to take certain appro-priate remedial action.Because Conren dominated the Employees'Committee, we shall order Conren to disestablish it as the representa-tive of any of Conren's employees.Because Conren discriminatorilydischarged employees Fox, Osburn,Edwards, and Unsinger,we shallorder Conren to offer them reinstatement(other than Edwards, atemporary employee whose term of employment would have by nowexpired),with backpay computed in the manner set forth in the TrialExaminer's Decision.Finally, we shall order Conren to cease granting wage increases toits employees or purporting to transfer them to a subcontractor forthe purpose of interfering with their self-organizational rights, orthreatening them, or in any other manner violating Section 8(a) (1).CONCLUSIONS OF LAW1.Conren, Inc., is an employer engaged in commerce within themeaning ofthe Act.2.Retail Clerks Local 550 and the Employees' Committee are labororganizationswithin the meaning of the Act. GREAT SCOT SUPER MARKET6033.By dominating,assisting,and giving aid and support to, andrecognizing,the Employees'Committee,Conren has violated Section8(a) (2) and(1) of the Act.4.By threatening to sell its business and to close the store earlyand put its employees on part time if Retail Clerks Local 550 came in,by Supervisor Prechtel's threats to employee Osburn on March 16and April 11,1964,and by transferring its stock department employeesto a subcontractor and thereafter granting them a wage increase,Conren violated Section 8(a) (1) of the Act.5.By discharging employees Warren Edwards,James Fox, JamesOsburn, and Jerry Unsinger to discourage their membership in oractivities on behalf of Retail Clerks Local 550, Conren violated Section8(a) (3) and(1) of the Act.6.At all relevant times,all employees of Conren,Inc., employedat its Great Scot Super Market, Terre Haute,Indiana, excluding meatdepartment employees,professional employees,guards, and supervi-sors as defined by the Act, constituted an appropriate unit for thepurposesof collective bargaining.7.At all relevant times, Retail Clerks Local 550 was the exclusivebargaining representative of all employees in the appropriate unit.8.By refusing to bargain with Retail Clerks Local 550 on and atall times after March 19, 1964, as the exclusive bargaining representa-tive of its employees in the appropriate unit, Conren violated Section8(a) (5) and(1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent,Conren, Inc., Terre Haute, Indiana, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Retail Store EmployeesUnion,Local 550, Retail Clerks International Association,AFL-CIO,as the exclusive representative of its employees in the unit foundappropriate herein.(b)Dominating or interfering with the formation or administra-tion of, or contributing financial or other support to, the Great ScotEmployees'Committee or any successor thereto, or any other labororganization of its employees,or recognizingthe Employees' Com-mittee or any successor thereto as the collective-bargaining representa-tive of any of its employees.(c)Discouraging membership in Local 550 or any other labor orga-nizationby discharging or in any other manner discriminating againstits employees with respect to their hire or tenure of employment, orany term or condition of their employment. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Granting wage increases to its employees or purporting totransfer them to a subcontractor for the purpose of interfering withtheir statutory rights, threatening its employees that it will sell itsbusiness or discharge them or curtail their hours of employment, or inany other manner interfering with, restraining, or coercing its employ-ees in the exercise of their rights to self-organization, to form labororganizations, to join or assist Local 550 or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof mutual aid or protection, or to refrain from any or all such activities,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of employ-ment, as authorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act;(a)Withhold all recognition from, and completely disestablish,the Employees' Committee as the collective-bargaining representativeof any of its employees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other terms or conditions of employment.(b)Upon request, bargain collectively with Local 550 as the exclu-sive bargaining representative of all of its employees in the unit foundappropriate herein.(c)Offer to James Fox, James Osburn, and Jerry Unsingerimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make each of them and Warren Edwardswhole for any loss of earnings suffered as a result of the discriminationagainst him in accordance with the formula prescribed in F. W.Woolworth Company,90 NLRB 289, together with interest as pre-scribed inIsis Plumbing & HeatingCo., 138 NLRB 716.(d)Notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.(e)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment record, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due underthe terms of this Order. GREAT SCOT SUPER MARKET605(f)Post at its place of business in Terre Haute, Indiana, copies ofthe attached notice marked "Appendix." 11Copies of said notice, tobe furnished by the Regional Director for Region 25, shall, afterbeing duly signed by the Company's representative, be posted by theCompany immediately upon receipt thereof, and be maintained by itfor 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Company to insure that said notices are notaltered, defaced,or covered by any other material.(g)Notify the Regional Director for Regional 25, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL withdraw and withhold all recognition from, andcompletely disestablish,the Great Scot Employees'Committee orany successorthereto,as the collective-bargaining representativeof any of our employees.WE WILL offer to James Fox,James Osburn, and Jerry Unsingerimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges,and make each of them and WarrenEdwards whole for any loss of earnings he may have suffered asa result of the discrimination against him.WE WILL, upon request, bargain collectively with Retail StoreEmployees Union, Local 550, Retail Clerks International Associa-tion, AFL-CIO, as the exclusive representative of our employeesin the bargaining unit described below, with respect to rates ofpay, wages,hours of employment,and other terms and conditionsof employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement.Said bargaining unit is:All employees of our Great Scot Super Market Store,excluding allmeat department employees,professionalemployees,guards, and supervisors as defined in the Act.WE WILL NOT dominate,interfere with,or contribute financialor other assistance or support to the Employees' Committee or any 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccessor thereto, or any other labor organization of ouremployees.WE WILL NOT discourage membership in Retail Store EmployeesUnion, Local 550, Retail Clerks International Association, AFL-CIO, or any other labor organization, by discharging or in anyother manner discriminating against our employees with respectto their hire or tenure of employment or any terms or conditionof employment.WE WILL NOT grant wage increases or purport to transfer ouremployees to a subcontractor for the purpose of interfering withtheir statutory rights, or in any other manner interfere with,restrain, or coerce our employees in the exercise of their rights toself-organization, to form labor organizations, to join or assistLocal 550 or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.All our employees are free to become or remain, or refrain frombecoming or remaining, members of Local 550, or any other labor orga-nization, except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.CONREN, INC.,d/b/aGREAT SCOT SUPER MARKET,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,afterdischarge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dayof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street, Indianapolis,Indiana, Telephone No. 633-8921, if they have any questions concern-ing this notice or compliance with its provisions. GREAT SCOT SUPER MARKETTRIAL EXAMINER'S DECISION607STATEMENT OF THE CASEUpon a charge filed March 26, an amended charge filed May 7, and a secondamended charge filed June 1, 1964, by Retail Store Employees Union, Local 550,Retail Clerks International Association, AFL-CIO, herein called Local 550 or theUnion, against Conren, Inc., d/b/a Great Scot Super Market, and d/b/a Prechteland Osburn Co., and d/b/a Prechtel Co., herein called Conren, and against John B.Prechtel, a sole proprietorship, d/b/a Prechtel Co., and d/b/a Prechtel and OsburnCo., herein called Prechtel, and against John B. Prechtel and James A. Osburn, apartnership, d/b/a Prechtel and Osburn Co., herein called Prechtel and Osburn, orjointly as the Respondents, the General Counsel issued a complaint and an amend-ment to the complaint alleging that Conren violated Section 8(a)(2) and (5) ofthe Act; that Conren and Prechtel violated Section 8(a)(3) of the Act; and that theRespondents violated Section 8(a)(1) of the Act.1The answer and amended answer denied the commission of any unfair labor prac-tices on the part of Respondents.2This proceeding, with all parties represented,3 was heard before Trial ExaminerJohn F. Funke at Terre Haute, Indiana, on July 27 through 30 and on August 5 and 6.At the conclusion of the hearing the parties were given leave to file briefs, and briefs,exceptionally helpful, were filed by the General Counsel,the Respondents,and theCharging Party on November 2.Upon the entire record,4 and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTSConren maintains a grocery supermarket at Terre Haute,Indiana, and its annualgross sales exceed $500,000. It is engaged in commerce within the meaning the Act.Prechtel and Osburn Co., an alleged partnership, and its successor, Prechtel Co.,an alleged sole proprietorship, performed the services of "stocking" for Conren fromMarch 23, 1964, pursuant to a contract with Conren.5 The General Counsel intro-duced bank statements to show deposits made by Prechtel and Osburn Co. and PrechtelCo. from April 3 to June 19. Deposits for these 12 weeks totaled $12,506.14.Alldeposits were from sums received under the Conren contract for services provided.Projecting these figures for the entire year, and there is no evidence that they werenot representative,the contracting party would receive a sum slightly in excess of$54,000 for its services to Conren.6Accordingly I find RespondentsPrechtel andOsburn and Prechtel Co. engaged in commerce within the meaning of the Act.7II.THE LABOR ORGANIZATIONS INVOLVEDI find Local 550 is a labor organization within the meaning of the Act.With respectto the allegation that the respective parties in interest are labor organizations, thefindings, to the extent that findings are necessary,will be madeinfra.1The motion made by Teamsters,Chauffeurs,Warehousemen and Helpers,Local UnionNo. 144,et at.,to Intervene in this proceeding on the ground of a showing of interestsubmitted in Case No.25-RC-2622 was denied on the ground that Local No. 144 badmade no showing of interest in this proceeding.2Although appearance was entered by counsel on behalf of all Respondents,the answerwas submitted on behalf of Concren, Inc., d/b/a Great Scot Super Market, and John B.Prechtel as a partner in Prechtel and Osburn Co., and John B. Prechtel,a sole proprietor,d/b/a Prechtel Co.8Appearances were noted on behalf of the four parties In interest named In the com-plaint but the parties in interest did not participate in the proceedings.' The motion of the General Counsel to amend the record Is hereby granted.5 General Counsel's Exhibit No. 22.6 The General Counsel read into the record a series of figures which showed total pay-ments made by Coren to Prechtel of $17,192.58 from March 28 to July 19, indicatinga projected annual payment of $52,599.68.7Siemons Mailing Service,122NLRB 81. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidence1.BackgroundIn December 1962 Local 550 picketed the premises of Conren and Conren fileda petition for a representation election in Case No. 25-RM-140 on December 10,1962.(General Counsel's Exhibit No. 2.)On December 28 the request to with-draw the petition was approved by the Regional Director for Region 25. (GeneralCounsel's Exhibit No. 3.) In the spring of 1963 Conren entered into a collective-bargaining agreement with Local 144, Teamsters (General Counsel's Exhibit No.13), and a charge alleging violation of Section 8(a) (2) of the Act was filed by Local550 against Conren on March 25, 1963, in Case No. 25-CA-1727. (General Coun-sel'sExhibit No. 4.)On April 23 a settlement agreement, to which Local 144 wasa party, was approved by the Regional Director.Under the terms of this agreementConren withdrew recognition from Local 144, Teamsters, and ceased to give effect tothe contract. (General Counsel's Exhibits Nos. 5-A and 5-B.)On April 2, 1963,while the charge in Case No. 25-CA-1727 was pending, Conren filed charges againstLocal 550, Case No. 25-CP-15, alleging violation of Section 7(a) of the Act. (Gen-eral Counsel's Exhibit No. 6.)On April 22 the request to withdraw the charge wasapproved by the Regional Director. (General Counsel's Exhibit No. 7.)On thesame day Conren filed a new petition for an election in Case No. 25-RM-145. (Gen-eral Counsel's Exhibit No. 8.)An election was held on June 7 with both Local 550and Local 144 appearing on the ballot and the Board certified that no union won theelection. (General Counsel's Exhibit No. 11.)On March 18, 1964, Conren entered into the contract with Prechtel (GeneralCounsel's Exhibit No. 22) whereby Prechtel agreed to stock all merchandise for 1.4percent of the gross grocery sales of Conren.On March 19, by telegram, Local 550 demanded recognition as exclusive bargain-ing agent for the Conren employees described therein. Following Conren's failureto reply, the charge herein alleging refusal to bargain was filed on March 26.2.The status of John Prechtel and James OsburnCertain ofthe allegationsof the 8 (a)( 1 ) complaint charged against Prechtel arealso incorporatedin the allegationsagainst Conren and the 8(a)(3) allegations aredirected against Conren and/or Prechtel.One of thedefensesassertedagainst the8(a)(1), (3), and (5)allegations is that JamesOsburn was a supervisory employeeof Conren until March 18, when he became a partner of John B Prechtel in Prechteland Osburn Co. John Prechtel was admittedly a supervisory employee of Conrenprior to the establishment of the alleged partnership on March 18, 1964.The super-visory status of James Osburn, which affects among otherissuesthe validity of theauthorization cards obtained by Osburn for Local 550, is at issue.The threshold question is whether Prechtel and Osburn was a bona fide partner-ship operating with relation to Conrenas anindependent contractor or whether itwas a shamcontrived by Conren to conceal contemplatedunfairlabor practices.The question posed isnot an easy one.John Holdren, president of Conren, testified that he first discussed "farming out"the stockwork at the supermarket with Newlin Howard, a business consultant oper-ating under the firm name of Mann and Howard, in November 1963.8 At or aboutthat time Conren did enter into a contract with Mann and Howard to conduct the"side door" operation fl and there was discussion of contracting out not only thestocking operation but the entire grocery operation.No contract was ever madewith Mann and Howard for work other than the "side door" work.According to Holdren the stocking had been performed at night from the time thestore openedin July 1962, until June 1963 when Conren switched to day stocking.Itwas at the time of Holdren's discussions with Howard that Holdren decided toreturn to night stocking and to keep a record of costs so that if he decided to contractout the stocking he would havean estimateof proper charges. Since November andDecember were unusualmonths inthe supermarket business Holdren didnot makethe shiftuntilthe middle of January 1964.On March 2 James Osburnwas trans-8 The stocking operation consisted of keeping the shelves stocked with the propermerchandise.It was performed by a group of boys in their late teens or early 20'sO General Counsel's Exhibits Nos. 14-A and 14-B.The side door operation was essen-tially a receiving department. GREAT SCOT SUPER MARKET609ferred from day stocking to night stocking and it is the contention of the Respond-ents that Osburn was given supervisory status over the night stocking crew, a contentiondenied by the General Counsel.Since this issue is not entirely remote from the issue of the validity of the Prechteland Osburn partnership and its independent contractor status vis-a-vis Conren, it isappropriate to determine that issue first.Osburn was first employed as a stocker byConren about 2 weeks before the store opened in July 1962, at a rate of $1.60 perhour.He was shortly transferred to nonfood department at $75 per week.He thenleftConren, returning in December 1962. In April or May 1963 his salary wasincreased to $80 a week, changed in July to $1.80 per hour for a 45-hour week.Heworked the day shift and on weekends on the night shift 10 and on March 2 was trans-ferred to the midnight shift.Prior to this transfer it is not disputed that John Prechtelwas in charge of all stocking operations.Osburn testified that he had no authorityto hire, fire, or transfer or to exercise responsibly the other criteria of Section II.Hewas told by Holdren when he transferred that he was to act as a "ramrod" and pushthe other boys.He did assign their aisles to them and, for himself, he pulled the skidsout when he first arrived and helped at the aisles as needed.He admitted that on oneoccasion he had permitted an employee to leave at 8 a.m. instead of 8:30 to permithim to take his wife to a doctor but stated that the employee had sacrificed his lunchperiod to depart early. If any serious problem arose he understood he was to callJohn Prechtel and stated that he did in fact call him at night "probably once or twice aweek." (He stated he had received instructions from Holdren to report any problemsto him (Holdren) and he would solve them.)On cross-examination Osburn admitted that he issued the orders for merchandiseto fill the shelves as needed; that prior to March 2 he usually filled up the milk and icecream cases; that his working schedule was fixed by John Prechtel.He testified thatinDecember 1963 (it appears that Conren hired temporary extra help during thismonth) Prechtel told him they needed extra men and he called, at Prechtel's request,his wife's cousin, Robert Vukusich, and told him to come to work.Osburn also calledothers at this time as did Prechtel and put them to work. Osburn protested to Prechtelagainst the hiring of one employee but Prechtel hired him regardless.Osburn's rate of pay did not change when he transferred to the night shift butremained at $1.80 an hour.Holdren testified that he first approached Osburn with a request to supervise thenight stocking operation in late February 1964, and that Osburn was reluctant toaccept.He had a second meeting with Osburn and told him that he had been payingfor two supervisors, Prechtel and Osburn in stocking, and that Conren needed a nightsupervisor and could not pay for a third.He told Osburn he had the choice ofaccepting or of going back to stock rate ($1.65 per hour) or he would give Osburn 8weeks in which to find a job. Osburn then accepted the offer, although his requestfor additional pay was refused.The creation of Prechtel Co. followed shortly after Osburn's transfer to nightstocking on March 2.Holdren testified that late in February he again talked to Howard about contract-ing out the stocking operation and asked Howard to talk to Prechtel and ask him ifhe would be interestedin assumingthe stockwork.11Howard reported that Prechtelwas interested and later told Holdren that Prechtel wanted to bring Osburn in.Holdren had no objection but he was not sure that Osburn was over 21 (he was not)and suggested that if a contract agreement was reached Osburn's guardian wouldhave to sign for him.On March 16 Holdren spoke directly to Prechtel about theproposition.After checking records he suggested to Prechtel remuneration at 1.4percent of the gross grocery sales. (Holdren explained how this figure was reachedbut I do not consider this relevant.)Prechtel considered this offer and the next dayasked for 1.42 percent which Holdren rejected.On March 18 the contract withPrechtel was signed, providing for 1.42 after 6 months.1211While Holdren refers to a program of day stocking and night stocking It appearsthat generally there were two shifts working.n Why Holdren did not meet with Prechtel directly is not explained although Holdrenstated that prior to talking to Howard he had asked Prechtel if he thought Osburnwould be interested in contracting for the night operation of the stock but again he didnot deal directly with Osburn.17Holdren's reasons for contracting the stocking operation are given at length in therecord but they may besummarizedas reaching a fixed cost for stocking in relation tosales ; the hope that the contractor would be interested in increasing sales ; and thepossibility that a contractor might work longer hours. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDOsburn's testimony is that he was first approached by Prechtel with an offer to takeover the stocking operations on March 16. Prechtel came to Osburn's home with aproposed service contract"along with four other pieces of paper."(General Coun-sel'sExhibits Nos. 23-A, 23-C,23-D, 23-E, and 23-F.) 13 Prechtel showed himthe papers and asked him to become a partner with him. Osburn at the moment wasundecided and asked Prechtel if it was a move to "prevent"the Union(which was tomake its demand for recognition 3 days later)and Prechtel answered that it was to"Better himself and me."The percentage of 1.4 of gross sales was discussed andOsburn pointed out that the contract did not provide for any increase over a 2-yearperiod and an increase of 1 42 was provided for in the final contract.(GeneralCounsel'sExhibitNo. 22.)14Wages for the stock employees were discussed byPrechtel and Osburn and it was agreed to pay the day crew$1.90 and the night crew$2.(The raisealleged by the General Counsel to be in violation of Section 8(a) (1).)Osburn did ask why Holdren wanted to give him a deal like this when he knewOsburn had been pushing for the Retail Clerks and Prechtel said it would get theheadaches of the stockroom off his shoulders.Osburn also asked what would pre-vent Holdren from dissolving the Company(Prechtel)and firing him if the Unionwas voted out and Prechtel said that would hurt Holdren.On March18 Prechtel signed the contract with Conren after he and Osburn hadbeen advisedby Attorney Weddle thatOsburn could not sign because he was under21.OnMarch 20 Prechtel and Osburn met with the night stock crew at Osburn'sapartment and Prechtel told them they would now be working for Prechtel andOsburn and advised them of the increase in wages.When the new operation becameeffective on March 23 the timecards which had been usedby Conrenwere still usedand the vacation scheduleswhichhad been established remained in effect.The con-tract provided that the contractor should keep in effect the workmen's compensationinsurance and should make all Federal and State withholding deductions and pay-ments and Conren agreed to reimburse the contractor for all sums paidto F.I.C.A.,workmen's compensation,and health and welfare contributions.John Prechtel testified that when he first discussed night stocking with Holdrenin February1964,Holdren asked him concerning the possibility that Osburn wouldtake over night stocking under contract and that he subsequently spoke to Osburnseveral times,discussing salary andhours.AboutMarch 11 he spoke to Newt How-ard about the contract but this testimony was not developed.Later, and this date isfixed by Osburn as March 17, Howard,Osburn, and Prechtel went to the office of anattorney named Weddle who told them a guardian would have to sign the contractfor Osbum.15The next day Holdren,Howard, and Prechtel returned to Weddle'soffice and the contract was signed by John Holden for Conren and by John Prechtelas contractor.16Prechtel and Osburn agreed, however,that each was to receive$125 per week,and Osburn went to the bank and opened an account in the name ofPrechtel and Osburn Co. (The statement which was submitted by the bank for theperiod commencingApril 14 showsthe account changed to Prechtel Company byJohn B.Prechtel.)The testimony of Howard substantially corroborates that of Holdren but it in con-flictwith that of Osburn in minor respects.WhileOsburn testified that he was firstapproachedby Prechtelon March 16,Howard testified that he gave Prechtel theroughdraft ofthe proposed contract with Conren on either March 12 or 14 and thathe, Prechtel,and Osburn went to Weddle's office at that time.He does confirmOsburn's testimony that Osburn did not want to go in and that they returned toWeddle's office on either March16 or 17.I do not regard this discrepancy in datesas material or as affecting the credibility of either Osburn or Howard.1718The proposed contract was with Sohn Prechtel as "contractor."Exhibit No. 23-Boutlined the duties of the contractor ; Exhibit No. 23-C showed the percentage cost ofstocking as against gross sales for a period of weeks;Exhibit No.23-D showed F I C.A.payments,workmen's compensation charges, gross income tax, and health and welfarewithout showing payments or charges ; Exhibits Nos. 23-E and 23-F was a pencilednotation of duties.11Osburn testified he never saw the final contract.The date is fixed by Howard as either March 12 or 14.19Osburn told him to go by himself.17Testimony of other employees indicates that Osburn discussed the proposed partner-ship with them prior to March 16. GREAT SCOT SUPER MARKET6113.Conclusions as to the status of Osburn and PrechtelI do not find the record supports the contention of Respondent Conren that JamesOsburn was a supervisor within the meaning of the Act when he was shifted to thenight crew on March 2 nor that he had supervisory status prior to that date.18WhenOsburn was "put in charge" of the night crew he continued to work with them andreceived the same rate of pay he had been receiving. I credit the testimony ofOsburn that he was instructed to bring any problem to Holdren and that he did con-sultwith Prechtel whenever any problem arose.His direction of the work of thenight crew was routine and concededly direction of stocking does not require theexercise of judgment and responsibility in more than minimal sum. I believe theBoard has passed on a similar situation inTinley Park Diary Co., d/bla CountryLane Food Store,142 NLRB 683, in affirming the Trial Examiner's finding that thenight supervisor of the salesgirls was not a supervisor. (See page 691.)Nor do Iaccept the Respondents' argument that the fact that Esther Gray was admitted to bea supervisor in the pleadings (alleged in the complaint and admitted in theamendedanswer) and was paid the same wage as Osburn constitutes evidence that Osburn wasa supervisor.Pleadings are not proof and there is no testimony in this record as tothe duties performed by Esther Gray and no finding has been made as to her status.As to the fact that Osburn was given authority to order supplies for Conren I wouldagain find that it requires the exercise of little independent judgment to order replace-ment for products as they are sold from the shelves.There is no indication thatOsburn was given the authority to select or change the products-his was merely arestocking job.Operations under the stocking contract commenced on March 23 and at that timethe basic pay rate for the stockboys was increased from $1.65 per hour (there was adifferential for the night shift of 10 cents per hour) to $1.90 per hour with $2 for thenight crew.The raise was granted by Prechtel (or Prechtel and Osburn) and neitherthe testimony of Osburn nor Prechtel sheds much light on the reasons for giving thisincrease.Osburn's testimony indicates that he agreed to the new wage scale.Therecord does not establish that Holdren was consulted with respect to the wages tobe paid under the agreement.The question of the status of Prechtel and of Prechtel and Osburn presents a moreserious question.Initially I find that contention of the General Counsel that the contract betweenJohn Prechtel and Conren was a sham designed to conceal contemplated unfair laborpractices on the part of Conren and to thwart the Union's efforts to organize itsemployees has little support in the record.Granting Holdren's oppugnancy towardLocal 550 and the fact that all of the stockmen were adherents of the local, there isan absence of evidence from which the conclusion may be drawn that this played anypart in Holdren's motive in making the contract.Holdren's testimony that he con-sidered contracting the stocking operation and even the entire grocery operation toHoward in the autumn of 1963 and that he further discussed this with Howard, firstplacing Osburn and later Prechtel in charge, cannot be contradicted. It is, in fact, sup-ported not only by Howard's testimony 19 but by the fact that Holdren contractedthe side-door operation to Mann and Howard.During this period there was nothreat of union organization of the employees and no election could be held until thefollowing June. It was also during this period that Holdren, for reasons which areuntainted by discriminatory motive, returned to night stocking and on March 2 putOsburn in charge of the night stockers.20Thus changes in the operations of thestocking department were being given serious consideration some time before unionactivity was revived including the possibility of subcontracting the operation.It is notnecessary that either a Trial Examiner or the Board be impressed with the logic of thereasons given by an employer for his decisions; it is necessary that the evidence estab-lishes that they were discriminatory before a violation of the Act may be found.18 The fact that Osburnrecommendedor hired temporary employees during the holidayseason in December 1963, is not the type of recommendation or hiring implied in thestatute.Thisisno morethan the kind of recommendation which any employee mighthave made to a supervisor who was looking for temporary help to be employed quickly.The decision to hire the men was made by Prechtel.10 In view of Howard's close relationship with Holdren and the part he played innegotiating the contract, I do not regard him as a disinterested witness.20Osburn signed a union authorization card on March 5, 1964, at the apartment ofRobert Osmon, business agent of Local 550.On the record this was the start of theUnion's 1964 organizing campaign.Organizing in the store first took place on March 7.217-919-66-vol. 156-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe final issue is whether a partnership agreement was reached between JohnPrechtel and Osburn. It is clear that had Osburn been of age on March 18 he andJohn Prechtel would have been signatories (as partners) to the contract with Conren.No other reason has been given by either Prechtel or Osburn for the failure ofOsburn to sign the contract. But the fact that Osburn did not sign the contract withConren does not preclude the finding that a partnership agreement had been madebetween John Prechtel and Osburn, for a partnership agreement unless barred by theStatute of Frauds (which was not the case here), need not be in writing.21Osburn'sown testimony is that Prechtel made an unequivocal offer of partnership onMarch 16.22 It is equally clear that Osburn accepted this agreement. It was Osburn,in fact, who had the proposed contract with Conren changed to provide a 1.42 per-centage after the first 6 months.Commencing on March 23 both Osburn and JohnPrechtel received $125 per week pursuant to their oral agreement, the bank accountwas opened by Osburn in the name of Prechtel and Osburn Co., and the stock employ-ees were advised by Prechtel at Osburn's apartment and in Osburn's presence thatthey would be working for Osburn and Prechtel.From the date the contractbetween Prechtel and Conren became effective, March 23, the operations conformedto that contract and the relations between Osburn and Prechtel conformed to theterms of their oral agreement. (Osburn admitted that he had the authorityto issueand did issue paychecks to employees.)Nor does the fact that Osburn was a minorvitiate the contract; it was merely voidable at his election for the defense of infancycan only be asserted by the infant himself 23Summarizing, I find that prior to March 23, the date when Prechtel and Osburn tookover stocking operations, Osburn was an employee of Conren; after that date anduntil April 13 he was a partner with Prechtel (the name of the partnershipis irrele-vant) under contract with Conren to perform the stocking services; the contractbetween Conren and Prechtel was a valid contract with the partnership and was asham to conceal unfair labor practices on the part of Conren.4.Alleged violations of Section 8(a)(1)Paragraph 5 of the complaint alleges that (a) Respondent Prechtelinterrogated hisemployees regarding their union membership on April 3 and 11; (b) Respondentsthreatened their employees with discharge and other reprisals if they became orremained members of the Union; (c) threatened their employees that they wouldsell the store or go out of business if the Union won the election; and (d) Conren orPrechtel or Prechtel and Osburn gave a pay raise to employees on March 23.The allegations referring to violations by Prechtel on April 3 and 11 presumablyrefer to conversations between John Prechtel and Osburn on those dates.Since onboth of these dates I have found that John Prechtel and Osburn were partners d/b/aPrechtel and Osburn I find it unnessary to pass upon these allegations.Although notspecifically alleged as violations in the complaint, the General Counsel in his briefrefers to conversations between Osburn and John Prechtel on March 16 and 19.In the one which took place on March 16 (the day Prechtel asked him to be a partner)Osburn asked if this was a move to "prevent" the Union and why Holdren wouldgive a deal like that when Holdren knew he had been pushing the Union and Prechteltold him it would take the headaches of the stockroom off Holdren's shoulders andthat the stock employees would no longer be able to votein an election.On March 19 (the day after the contract between Conren and Prechtel wassigned)Osburn testified that Prechtel told him Holdren would not standfor a unionbut would sell the store to a Roy Minor.Ben Poe, an employee in the produce department under Bill Plummer (admittedto be a supervisor), testified that he had a conversation about the middle of Marchwith Plummer in the presence of Darryl Johnson in which Plummer told him thatif the Retail Clerks got in he (Plummer) might have to put himon part timeand thatthe store, which was open until midnight, might close at 9 p.m.Darryl Johnson wasnot called to corroborate this testimony and Plummer was not called to deny it.Employee James Greaver testified that on March 20 he had a conversation withBill Plummer in which Plummer told him he would feel hurt if he found out Greaverwas aninstigator for the Union, that he felt responsible for thehiring of Plummer,and that he felt Holdren would probably sell the storeif anoutside unioncame in.2140 Am. Jur. 140, § 21 and cases cited.22Implicit in this offer and the salary arrangements was an agreement that the profitsIncurred would be shared by John Prechtel and Osburn.2127 Am. Jur. 773, § 37; Williston on Contracts, § 220, 229 (3d ed.) GREAT SCOT SUPER MARKET613Greaver also testified that on Sunday, March 22, he had a conversation with ErnieStewart, also an admitted supervisor, in which Stewart told him that if an outsideunion came in Holdren would probably close the store at 9 p.m. and that the majorityof the sack help and cashier help would be laid off.5.Conclusions as to violations of Section 8 (a) (1)I have found that on both March 16 and 19 Osburn was an employee of Conrenand that John Prechtel was a supervisory employee. I cannot find any coercion andrestraint, however, in Prechtel's statement that the change to the partnership wouldtake the headaches of the stockroom off Holdren's shoulders and that the stockroomemployees would no longer be able to vote in the election.The prior holding thatthe contracting out of the stockwork was not a sham but a legitimate exercise of themanagerial prerogative determines this issue.Under these circumstances the state-ment is simply one of fact free of coercion as to Osburn. Since Osburn and JohnPrechtel occupied the status set forth above on March 19 I find the second statementcoercive.Since a sale of the store was not only a threat to Osburn's status as anemployee but to his future status as a partner, I find the remark violative of Section8(a)(1),24I also find that the conversations between Ben Poe and Bill Plummer and betweenJames Greaver and Plummer in which Poe was told that he might be put on part timeand in which Greaver was told that Holdren would probably sell the store if an out-side union came in constituted a direct threat of worsened working conditions andviolated Section 8 (a) (1).So too did Stewart's statement to Greaver that Holdrenwould close the store at 9 p.m. if an outside union came in and that a majority ofthe sack help and cashier help would be laid off. It is true that the claim can be madethat these were isolated instances of coercion and restraint having negligible impacton the rights of the employees but it is also true that they occurredin conjunctionwith other unfair labor practices found herein and at a crucial period-the time whenorganization activities were at their height.Under these circumstances a cease-and-desist order is warranted.Included in the complaint is the allegation that a wage increase was granted thestock employees on March 23. This wage increase was granted by the partnership,Prechtel and Osburn Co., but there is no evidence that this increase was granted tointerferewith the employees' union membership or activity.On the contrary theincontrovertible testimony establishes that it was granted by John Prechtel andOsburn without consideration of union membership. It would indeed be difficultfor the General Counsel to claim that Osburn, who participated in the decision togrant the increase, was motivated by union animus when he is at the sametime assert-ing that Osburn was discharged because of his union activity.This record clearlyestablishes that Osburn, both as an employee of Conren and as a partner in Prechteland Osburn, was at all times sympathetic to the Union and its objectives.Itwill be recommended that paragraph 5(d) of the complaint be dismissed.6.Alleged violations of Section 8(a)(2)The original charge in this proceeding was filed on March 26, 1964. Paragraph 6of the complaint nevertheless alleges violations of Section 8(a)(2) occurring onvarious dates between June 7 and an unspecified date in August 1963. Section 10(b)of the Act precludes the filing of any violation based on conduct occurring more than6 months prior to the filing of the charge. It is therefore recommended that para-graph 6 of the complaint be dismissed.25Paragraph 7 of the complaint, as amended, alleges that Respondent Conren unlaw-fully assisted the Employees' Organization by certain conduct specified in saidparagraph.Darrell Anderson testified that sometime in January 1964, a meeting of the stock-room employees was called by John Prechtel and held in the store. Prechtel toldthem the meeting was for the purpose of electing a person to represent the stockdepartment on the employees' grievance committee.The election was conducted24This is a highly technical finding and it might be argued that in view of the rela-tionship then existing between Prechtel and Osburn it is little short of arrant nonsense tofind that John Prechtel could coerce and restrain Osburn.2 Interminable testimony was taken with respect to Respondent Conren's assistanceto various committees during this period with a view to establishing a background forits subsequent conduct alleged to be in violation of Section 8(a) (2). I now find thistestimony contributes nothing to the solution of the issues framed by Conren's subsequentconduct and it has been largely disregarded. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the members of the night crew and Jerry Unsinger was electedas their repre-sentative.David Byrd testified that a notice calling for this election had been postedon the company bulletin board and that John Prechtel conducted the election. JerryUnsinger likewise testified that John Prechtel calleda meetingof the stock employeesand that he was elected to represent them on this grievance committee.Verna Stevensrepresented the cashiers, Henry Pulley represented the produce department, BillLaughlin represented the sack boys, and Judy Thompson represented the nonfooddepartment.Although not elected a member of the committee, Douglas Lockhart,who had been president of the various committees which had been active in 1963,attended all committee meetings.According to Unsinger the newly formedcommit-tee held no meetings at which representatives of management were not present andthese representatives included Holdren, Ken Mitchell, Ernie Stewart, and NewlinHoward.One meeting was held at Tucker's Steak House (it was stipulated thatHoldren paid for all dinners when the meetings were held at restaurants) and topicsdiscussed were methods to improve the store and to improve relations between Hol-dren and his employees.A second meeting was held at Newlin Howard's office whereHoldren related an incident concerning two sack boys playing in the store.The com-mittee voted that they should be fired and they were fired.A third meeting was heldwith Holdren in the receiving room and a vote was taken as to whether the sack boysshould be reemployed.The vote was to reemploy the sack boys. Anothermeetingwas held at Louise's Restaurant and Holdren, Newlin Howard, and Mitchell werepresent and the problem posed by the reversal of the decision as to the sack boys wasdiscussed.The committee again voted to rehire them and it was decided to rehirethem when positions became open with loss of seniority. (Neither boy was rehired.)Unsinger testified to another meeting held on March 10 in Howard's office at whichthe Committee was told by Howard that a contract between Conren and the Commit-tee was one way of keeping the Retail Clerks out of the store.Robert Michaels Myers testified that he was employed at Conren and that inDecember 1963 he and Douglas Lockhart, both of whom had been prominent in thecommittee which had been formed in June 1963, discussed reviving the committeeand that Holdren agreed that one should be formed. (Hyers' own words were thatitwas "an implied suggestion" on the part of Holdren.)He did testify that he andLockhart met with Holdren during December and January but thereis noevidence ofspecific direction from Holdren to either of them.Myers attendedthemeeting atTucker's Steak House (he fixes the time as December) but could only recall that thediscussion related to the scheduling of work.Myers left the store in January andtestified that when he returned about 2 months later there was no committee.Holdren testified that he talked to both Myers and Lockhart in December 1963concerning the revival of the Employees' Committee but there is no testimony as toexactly what was said.Holdren attended the meetings of the committee and, whenthe meetings were held at restaurants he paid for the dinners, when they were heldat the store the members were paid for the time spent in attending.Notices of meet-ings were posted on Conren's bulletin boards.Newlin Howard testified that he was a business consultant in the firm of Mann andHoward occuping offices at 1724 Wabash Avenue, Terre Haute.These offices werein the building occupied by Conren, Inc.Apart from acting as contractor in theside-door operation Mann and Howard assisted in the scheduling of the various shiftsfor Conren, a service similar to that they performed for other markets.Howard was approached by Pulley and asked to attend a meeting of the committeeon March 10, 1964, which was held in the office of Mann and Howard. At this timeLocal 550 had started its organizing campaign in the store and Howard stated therewas "quite a little discussion" of union activity.Howard advised the employees totake their problem (presumably the problem of their representativestatusand theirrelationship with Conren) to any attorney or to the Board.Douglas Lockhart, an employee of Conren, testified that in between March 10 and19, 1964, he received a copy of a proposed contract (General Counsel's Exhibit No.34) between the Employees' Committee and Conren.He stated that he did not showit to anyone else and did not know how Pulley could have a copy of the contract andidentified that contract (General Counsel's Exhibit No. 28) which Pulley showed atthe meeting on March 19 26 as one which had been drafted in May or June 1963.Lockhart stated that on or about March 30 he went to the National Labor RelationsBoard in Indianapolis and that no further meetings of any employees' committeewere held.This visit terminated all activities on the part of any employees' committee.° There is a discrepancy as to dates,for other testimony refers to this meeting asheld on March 10. GREAT SCOT SUPER MARKET6157.Conclusions as to violations of Section 8(a)(2)I have no difficulty in finding that the Employees' Committee formed or revivedin December 1963 was a labor organization within the meaning of Section 2(5) ofthe Act.Among the acknowledged purposes of the Committee was discussion ofgrievances with Conren.Clearly the language of the Act referring to "any agency oremployee representation committee or plan, in which employees participate andwhich exists for the purpose, in whole or in part, of dealing with employers concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, or condi-tions of work" embraces the activities of the Committee.27Neither is there difficulty despite the confusion in the testimony in establishingthat Conren contributed unlawful assistance to the Committee. It was revived afterconsultation with Holdren, if not at his suggestion, a supervisor called for and par-ticipated in the election of one of the members of the Committee, meetings were heldon company property, the members of the Committee were paid for their meals andfor their time, and there is no evidence that the Committee had any independentexistence for it had no meetings which representatives of management did not attend.Holdren's own testimony with respect to the revival of the Committee in December1963 is that he went to Lockhart and Myers and asked them to "expand" it. It wasalso Holdren who suggested that the Committee be "better organized" and as a resultof this suggestion Newlin Howard 28 conducted an election at which Douglas Lock-hart, not a member of the Committee, was elected its president. Lockhart and How-ard counted the ballots at this election.Howard then suggested that Unsinger andLaughlin designate other representatives so that there would be more representationon the Committee.Contrary to the Respondent I find that participation on the part of Conren, actingthrough Holdren, Howard, and other supervisory personnel, in the meetings of theCommittee and in the election of its members constituted unlawful assistance, sup-port, and interference.298.Alleged violation of Section 8(a)(3)Paragraph 8(b) of the complaint alleges that Conren discharged employees BenEvans, Charles Hill, James R. Fox, James L. Greaver, William Neiswinger, JamesOsburn, and Darrell E. Anderson on March 23, 1964. This is the date on whichthese employees became employees of Prechtel and Osburn at wage increases of 25cents per hour. Since I have found that this partnership was lawfully created andthat its contract with Conren was not a sham devised to destroy the Union's majorityamong Conren employees, I cannot find that this transfer of the employees in anyway constituted an unlawful discharge.Whether or not it is unlawful to transferemployees to another contractor to perform the same services at a higher rate of payfor discriminatory reasons is a good question but one that need not be reached. Itwill be recommended that the allegations of paragraph 8(b) and of paragraph 15insofar as they relate to 8(b) be dismissed.Paragraph 8(c) of the complaint alleges that Respondent Prechtel and/or Respond-ent Conren discharged James Osburn on April 13, James Unsinger and Jerry Foxon April 14, and Warren A. Edwards on April 15, in violation of the section.The question with respect to Osburn has already been resolved by the finding thata partnership had been created between Osburn and Prechtel and that such a partner-ship continued until the day Prechtel "fired" him.This action dissolved the partner-ship and any rights which remained to Osburn were conferred by the oral agree-ment and not by this statute 30The discharge of Unsinger and Fox occurred after the "discharge" of Osburn andafter the termination of the partnership of Prechtel and Osburn.The dischargeswere effected by John Prechtel d/b/a Prechtel Co., and the only issue is whetherthey were effected for cause or to discourage union membership.W N.L.R.B. v. CabotCarbon Company and CabotShops, Inc.,360 U.S. 203.28 1 find thatHoward atall timesrepresented Conren in his dealings with theCommittee.29S.N.O.ManufacturingCo., Inc.,147 NLRB 809; Mess B.Davis, d/b/a Queen CityTransports,at al.,141 NLRB 964;Air Control Products, Inc.,139 NLRB 607;HollandManufacturingCompany,129 NLRB 776.30 See40 Am. Jur. 292, § 236, holding that a partnership may be dissolved by the actof any partner alone in accordance with his own will and pleasure, and at a moment'snotice.See also UniformPartnership Act, § 31(2). 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDJerry Unsinger was first employed by Conren in July 1962.He subsequently quitits employment, was rehired on June 2, 1963, was transferred to the payroll of Prech-teland Osburn on March 23, 1964, and was discharged either April 13 or 14.Unsinger signed a card authorizing Local 550 to represent him on March 5, 1964,31and also obtained the signatures of other employees to the signing of cards, testify-ing that he spoke to some 25 or 30 employees at Conren. On April 13, when Unsingerwas reporting to work for the midnight shift he was called to Prechtel's office andtold that his work was not satisfactory and that he was fired.Unsinger then toldPrechtel that he thought his work had been satisfactory and that he was being firedbecause of the Union. It is Unsinger's testimony, and based on their respectivedemeanors on the stand I credit it that Prechtel then admitted this but told him hewas unable to prove it.Osburn then came into the room and there followed an argu-ment concerning Prechtel's authority to fire Unsinger without Osburn's consent.(Osburn had already been notified by Prechtel ofhisdischarge.) 32Unsinger admitted that during late March and early April he had distributed unionliterature about the premises-in the lounge, in the produce department, in the incin-erator room, in the restrooms.He denied placing literature where it would be avail-able to the public although he admitted that the public used the restrooms.Unsingeralso admitted that he put up pictures generally referred to as "pinups" in the men'srestrooms.According to Unsinger during this same period of time it became the pratice forthe night crew to search the premises for listening devices and for representatives ofmanagement who might have concealed themselves on the premises. It was also thepractice of the employees to discuss the Union during their night lunch and coffeebreaks which was the reason for the search of the premises.Fox was employed by Conren from May 18, 1963, until March 23, 1964, when hecommenced his employment with Prechtel and Osburn. (The record indicates thathis employment with Conren ended on March 18, 1964, but this appears to be inad-vertent error.)Fox signed his authorization card designating Local 550 on March 9,1964, at the request of Osburn.Fox also requested other employees to sign cards.When Fox was asked by John Prechtel if he would be interested in working forPrechtel and Osburn he asked Prechtel if the Union was involved in any way and wastold it was not.Fox did not work the night shift of April 13 but came in about8.30 a.m. on April 14 to call in a frozen food order.He met John Prechtel who toldhim he was fired because he was "a lousy worker." Fox asked Prechtel if the Unionhad anything to do with this and was told it did not.He was told the store was notin bad shape and, repeating his original question, was told he wasnot abad worker.Questioned from his pretrial affidavit Fox testified that he also asked Prechtel if hewas fired because he was for the Retail Clerks Union and that Prechtel had repliedthat he could take it any way he wantedLike Unsinger, Fox testified that theemployees discussed the Union on their breaktime but denied that he took part in anysearch for listening devices or concealed persons. It appears that he distributedunion literature in the store but this testimony is not too clear.Warren Edwards testified that he was hired on April 8 by Osburn as a stocker on thenight shift and that he signed a union card that same night.The card was given toJames Osburn. Edwards did not have any contact with Prechtel during his employ-ment until the night of the 14th or the beginning of the 15th.He was present andapparently in the same group with Osburn, Fox, and Unsinger when, after all hadbeen fired by John Prechtel, they had reappeared at the store.Edwards understoodthat he was being ordered out of the store at the same time and he left the store atthis time.He did testify that when Osburn hired him he understood the job wastemporary but he did not state whether or not the exact duration was specified.Respondents contend that Unsinger and Fox were discharged for misconductduring working time and that Edwards was hired for only 1 week and was not sched-uled to work on April 14 since his week's employment had expired.ii Osburn and Unsinger were the first employees to sign in March.83 On the next night, April 14, Osburn,Unsinger,Fox, and Edwards all reported towork as usualAfter working for about 5 minutes they were asked to leave by JohnPrechtel and Ken Mitchell.The other employees were permitted to remain.The fourleft after further argument and after the police had been called and Osburn had consultedwith Bob Osmon.This incident,while interesting and the source of considerable testi-mony, has little relevance to the case.I do not find that Holdren's participation in theejectment of the four Prechtel employees affects the independent contractor relationship.Holdren(or Conren)was the owner of the premises where the trespass was being con-ducted and was interested to that extent. GREAT SCOT SUPER MARKET617Holdren testified that in early April 1964 he noticed that the backroom was full ofpartial skids of merchandise, that damaged merchandise was all over the place, thatthere was damaged merchandise in the freezer, and that the shelves were not gettingstocked.Holdren went to John Prechtel and told him he was not living up to theterms of his contract and that he (Holdren) intended to enforce the contract.Hedid not recommend that Prechtel discharge anyone but on Apiil 13 Prechtel came tohim and told him he was discharging three people and named them as Osburn,Unsinger, and Fox.Prechtel testified that about April 9 or 10 he had a talk with Holdren in which heexpressed his dissatisfaction with the stocking operation.Prechtel in turn discusseditwith Osburn but with what result is not disclosed. Prechtel did testify to conversa-tions with employees Neiswinger, Greaver, and Evans in which they complained aboutconditions under Osburn on the night shift.They reported that Osburn frequentlyslept on the shift, that Unsinger and Fox would damage the floor after it had beenwaxed by putting cigarettes out on it, that Fox and Unsinger spent substantial timein talking rather than working,33 and that union literature was being distributed aboutthe storeAlthough he talked to these employees on severaloccasionsPrechtel testi-fied that he did not go to Osburn, either to verify the complaints or to have correctionmade in the conditions.On April 13 Piechtel told Osburn he was fired and that thenext morning he told Fox he was fired. Prechtel denied that in either conversationhe mentioned the Union.He fired Unsinger on the 14th about 11:30 p in. (Unsingerfixed it as the 13th about that time, a discrepancy I consider immaterial.)As toEdwards, Prechtel testified that he was hired for only 1 week and that his term ofemployment had expired.Greaver, a stockman on the night crew, testified that after March 2 quite a fewmeetings were held which ran over the breaktimes, that he observed Osburn sleepingon the job, and that he was one of three employees, assigned to look for listeningdevices.He also testified that the employees threw merchandise from aisle to aislewhile stocking it on shelves, identifying both Unsinger and Fox as participant.Hedefinitely recalled seeing Unsinger throw an egg which broke on the floor. In sub-stance he supported Prechtel's testimony and testified that he went to Prechtel andreported conditions to him.Neiswinger corroborated Greaver's testimony and alsotestified that Unsinger on one occasion had a stack of pinups and that he saw theseposted in the men's room.He did not testify that he reported these conditions toPrechtel.9.Conclusions as to violations of Section 8(a)(3)The discharges of Fox and Unsinger pose the usual problem of weighing contra-dictory, confusing, and ambiguous testimony.Both had been employed by Conrenfor some time when they were transferred to Prechtel and Osborn on March 23,1964.The record does not indicate that either had any trouble during their employwith Conren.They were among the first to sign cards with the Local 550 and helpedto organize other employees.Together with Osburn they were among the foremostof the union adherents.These facts together with the timing of their discharges soshortly after the Union had made its demand for recognition at Conren and had filedcharges against Conren make the firings suspect.Both were flied by John Prechteldirectly after he had terminated the partnership of Prechtel and Osburn so the dis-charges were the direct responsibility of the Respondent referred to herein as Prechtel.There is certainly evidence of a laxity of discipline among the night crew, admittedin part by both Fox and Unsinger.Whether this would justify their discharge is not,of course, the question and despite the exhaustive efforts on the part of counsel onthe one side to magnify the alleged misconduct and on the other sidetominimizeit the question remains directed to the real motive of Prechtel. In evaluatinghis stateof mind I have large concern for the fact that although he had sought Osburn as apartner and testified that Osburn was a good friend of his he never seriously discussedthe conditions which both he and Greaver state Greaver reported to him nor did hegive any account of his discussion of Holdren's complaints to Osburn.34Neverthelessand in spite of the fact that Osburn was his partner he fired him on April 13 withoutany warning except fora discussionon April 11 in which Prechtel requested that he33Denied by Fox and Unsinger.ss Prechtel's testimony regarding discussions with Osburn as to conditions,a discussionhe held with Osburn on the Thursday or Friday before Osburn was fired (April 9 or 10),was elicited on cross-examination and is far from convincing.He did not discuss firingeither Fox or Unsinger with Osburn. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDresign.The only reason Prechtel gave him, and I credit Osburn's testimony, is thatOsburn had been talking about him and Holdren, and had been pushing for theUnion. It was then agreed that their relationship should continue until the NationalLabor Relations Board investigation took place on the condition that Osburn refrainfrom talking about the Union.On the next workday, Monday, April 13, Prechtelcalled for him to come to the office and Osburn asked him if he had more unionproblems and Prechtel answered in the affirmative and told him he would have tofire him. Prechtel's only version of this "firing" is that he had the right to fire Osburnbecause no written contract existed between them and Osburn had not signed the con-tract with Holdren, and that he had decided to fire Osburn, Fox, and Unsinger as aresult of his talks with Greaver.Prechtel's testimony with respect to his reasonsfor the firings and his discussions with the dischargees is weak and ambiguous.While I have found that the discharge of Osburnis not an issue in this case it can-not be excluded from the evaluation of the simultaneous discharge of Fox andUnsinger. It is almost incredible that Prechtel would have fired his friend and partnersolely on the strength of reports from other stockers and without efforts to investigatethe situation and correct the conditions.From Osburn's own admissions and fromGreaver's reports of the distribution of union literature by Fox and Unsinger it wasestablished that all three were adherents of Local 550.All three were then dischargedunder circumstances which were most peculiar and there is certainly an implied admis-sion, accepting the credited testimony of Osburn, Fox and Unsinger, in Prechtel'scautious remarks when he was charged with discharging them for union activity, thatthey could well believe that this activity was a factor.There was no reason to createsuch an impression unless discrimination was the motive.35Few 8(a) (3) cases are free from doubt and this is certainly not one of them but Ido believe the General Counsel has sustained the allegations of the Compaint thatthe discharge of Fox and Unsinger violated Section 8 (a) (3) of the Act.As to Warren Edwards the General Counsel has not established that he was to beemployed for more than 1 week, there is no direct evidence that Prechtel actuallyfired him, and, more important, there is no evidence from which I can infer that eitherConren or Prechtel had knowledge that he signed a union card on the first night of hisemployment.The General Counsel has failed to sustain his burden of proof that thedischarge of Edwards was discriminatory.10.Alleged violationsof Section 8(a)(S)a.The unitThe complaintallegesthat all employees of Respondent Conren, at Conren's store,but excluding all meat department employees, professional employees, guards, andsupervisors as defined by the Act, constitute a unit appropriate for the purpose ofcollective bargaining.The General Counsel contends that 53 employees 36 wereemployed in the unit on March 19, the day Local 55 made its telegraphic demandfor recognition,37 and that all should be included in the unit in determining themajority status of the Union.Conren claims that the stock crew should be excludedon the ground that Conren had contracted their work to Prechtel on March 18although actual operations under the contract was not to commence until March 23.38With respect to this contention, I have found no cases apposite and Respondents havecited none.Logic persuades that the date of the demand be equated with the date ofthe election on the issue of eligibility and that these be the dates on which eligibilitybe determined.On this the Board has generally held that an employee who is workingand on the payroll on the date of the election is eligible to vote regardless of anexpressed intention to quit his employment after the election 39 I can see no reason3' Based both on demeanor and contextual circumstances,I credit Osburn,Fox, andUnsinger as to these conversations.asRespondent's Exhibit No. 9This total is reached by including James Osburn in thenumber of employees rather than in the supervisory list.87 General Counsel's Exhibit No.17.Conren never replied to this demand.IsGeneral Counsel's Exhibit No. 22.° Otarion Listener Corp., and its Subidn.ary Audio ElectronicsCo., 124 NLRB 880;Personal Products Corporation,114 NLRB 959,961.See alsoGeneral Tube Company,141 NLRB 441, where the Board refused to disturb a Regional Director's ruling that anemployee working on the date of election was eligible to vote. GREAT SCOT SUPER MARKET619for the Board to distinguish between situations so analagous and I therefore find thestock crew was a part of the bargaining unit on March 19 and that the unit wasappropriate 40b.The cards obtained by OsburnWe next turn to the objections directed to the cards secured by Osburn or signedin his presence.The finding has been made that Osburn was an employee of Conrenuntil the effective date of the partnership, March 23, and this finding determines hiseligibility to vote in the election and likewise thwarts the attack upon the cardsobtained by him. I find these cards to be free from any taint of supervisory solicitation.c.The undated cardsRespondents contend that authorization cards which were received in evidence butwhich were undated should not be computed in establishing the majority status ofLocal 550. It is necessary, of course, that there be evidence which reasonably estab-lishes that cards which bore no date were actually signed prior to March 19.Thecontention has also been made by Respondents that employees signed cards becausethey were told the cards were necessary to obtain an election. Since these and otherobjections are combined in certain instances the cards will be ruled upon individually.Sharon Curry:This card is undated. I accept Curry's testimony that this card wassigned on the Saturday following the layoff of her husband which was either March 12or 13. I therefore find that it was signed on March 14.Charles Hill:Hill signed an undated card and at the hearing testified that he couldnot remember whether it was signed before or after March 11.General Counseloffered in evidence notes which he had taken in an interview with Hill on July 16which indicated that Hill had signed his card before March 11. (General Counsel'sExhibit No. 31.)The document was offered and received as evidence of past recol-lection recorded. It is now my finding that this document is too remote in time (4months) from the date of the alleged signing took place to establish the approximatedate of the signing of the card.41The card is therefore rejected.Jerry Haney:Haney signed an undated card and testified that it was signed beforeMarch 18 or possibly on March 18. I accept his testimony as establishing that itwas prior to March 19.42William Alumbaugh:The signature of Alumbaugh appears on a card which wasnot only undated but was later completed in other respects by Robert Osmon, unionorganizer.Unsinger testified that he obtained Alumbaugh's signature on March 17and that at the time he obtained it he told Alumbaugh the Retail Clerks were orga-nizing the Great Scot (Conren) store and he would like Alumbaugh's help. I acceptthis testimony as establishing that Alumbaugh (not called as a witness) did designateLocal 550 as his bargaining agent at Conren prior to March 19.George Schoffstall:Schoffstall's card was undated but was filled out in his ownhandwriting.Schoffstall testified that he signed it in March. Jerry Unsinger, whoobtained Schoffstalls' signature, testified that the card was signed on March 13. Iaccept this as the date of signing.Donald Pfister:Pfister signed a card but the date, March 17, and the balance ofthe card were filled in by another handwriting. Pfister's testimony establishes thatthe card was signed by him on either March 13 or 14. The card is accepted.Robert Pfister:Robert Pfister testified that he signed and dated an authorizationcard on March 12 and mailed it to Local 550 on March 18. The postmark on the cardreads March 19 and there was testimony from an official of the Post Office that thiscard was probably delivered on the morning of March 19. Since, however, the desig-nation was actually made on March 12 and implemented by mailing prior to the40I also findthat part-time students performing work similar to that of other em-ployees are eligible as are all other regular part-time employees.I reject the challenge tothe eligibility of Burns and Alumbaugh. I also reject the challenge to John Hunt. JohnHunt's job of collecting grocery carts outside the store on weekends is as much a part ofthe integral functioning of the store operations as those of the stockers and sack boys.41Putnam v. United States,162 U.S. 687 ;N.L.R.B. V. Hudson Pulp f Paper Corpora-tion and Pioneer Transportation Service, Inc.,273 P. 2d 660 (C.A. 5).47Counsel for the Respondents attack Haney's testimony that he signed on the dayPoe and Rhoades told him they had signed theirs on the ground that it was not estab-lished that Poe and Rhoades actually signed on the day they told Haney they did.Thisisnot the issue.Haney was fixing the date as the date they so informed him and itis immaterial whether they signed on that date or not. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand on March 18,I accept the card 43 Pfister also signed a card on behalf ofthe Teamsters but had no recollection of when that card was signed except that hebelieved he signed the card for Local 550 about I week before he signed for theTeamsters.Later he testified that the Teamster card was signed first and later againthat he could not remember.In view of this confusion in the testimony of the witnessand the established fact that he did designate both unions to represent him I do notfind that there has been a valid and unequivocal designation of Local 550.d.The card of Anne KentBased on the credited testimony of Charles Greaver, a witness for the GeneralCounsel,I find that Anne Kent signed a card at 1:30 a.m.on March 18 after some 41/2hours solicitation by Greaver and Robert Osmon. She signed it only after Osmonpromised her that he could guarantee her 14 hours per week of work.44 Since thiswas a promise which Osmon could not fulfill without agreement by the Respondents,I find that this card was obtained by a fraud which went directly to Kent'smotive insigning the card and which was the sole inducement to her signing.This was not thetype of promise of better working conditions which a union traditionally offersemployees in an organizing campaign and which are understood to be the subject ofnegotiation with the employer.This was a flat promise of a specific benefit to a par-ticular employee.When Greaver reproached Osmon concerning the guarantee andthe fact that Osmon had told the employees a union organizer could not guaranteeanything Osmon's reply was that he would cross that bridge when he came to it.e. Inducements to sign the cardsRespondents assert that the cards of Greaver,Neisinger, Fisher, Clausman,Curry,Simmers,Reed, and Johnson should not be counted because they were induced tosign by statements that by signing the employees could get an election.Howeverwith respect to Greaver,Neisinger,Clausman, Curry,Simmers, Reed, and Johnsonthere is testimony that the benefits of the Union were discussed with the employeesat or prior to the time of signing.In its recent decision inCumberland Shoe Corpo-ration,144 NLRB 1268,the Board apparently departed from its decision inEngle-wood Lumber45 in which it held that the authorization cards did not establish amajority because the Union did not tell the employees they were authorizing repre-sentation by signing the cards.InEnglewoodcertain employees were told that thepurpose in obtaining signed cards was to hold a Board election and these cards wererejected by both the Trial Examiner and the Board. InCumberlandthe Trial Exam-iner followedEnglewoodbut was reversed by the Board on the frail and tenuousground that while the employees were told that"a purpose"was to obtain an elec-tion they were not told that this was the only purpose.46After the Board's decisioninCumberlandthe Respondent moved for a rehearing on this specific issue, a motionwhich was denied by the Board in an unpublished order dated January 13, 1964. Thisorder added the following footnote to the Board's original Decision and Order:8 The record indicates that the testimony to this effect consisted of affirmativeresponses by the signatories to leading questions propounded by Respondent's counsel,upon cross-examination,as to whether they were told that a purpose of the cardswas to secure an electionWe do not deem such testimony sufficient to controvertthe statement on the face thereof, nor do we consider it inconsistent with an un-derstanding that the cards served the dual purpose of designating a representativeand of securing an election.No consideration has been given to Pfister'saffidavit (General Counsel'sExhibitNo. 26)as evidence of past recollection recorded In reaching this determination. I re-ceived the affidavit with a reservation as to its evidential value.S*Let Greaver's itestimony speak for itself:A. (GREAVER.)She said to him, that was to the best of my knowledge,I didn'tthink she was going to sign the card,Iwas getting very tired myself.As we allstood up at approximately 1: 20 a in. In the morning, she said to Mr. Osmon: "If youcould guarantee me my 14 hours a week that I'm getting now, I would sign thecard."And he guaranteed her the 14 hours45Englewood Lumber Company,130 NLRB 394.40The record,as cited by the Trial Examiner in his Intermediate Report,does not sup-port this finding unless it is intended to mean that the word "only"must be used bythe organizer when stating the reason for obtaining the cards and that it is not sufficientthat no other reason be given. GREAT SCOT SUPER MARKET621This footnote, if not intended to overruleEnglewood,clearly reduces the principleof that case to a condition of innocuous desuetude.47On the authority ofCumber-land Iaccept the cards of all the above employees except Malinda Fisher who presentsa slightly different problem.Malinda Fisher stated that theonly(thatmagic word) reason she signed a cardwas because she was told that if she signed there would be an election. It does notappear, however, that the use of the word "only" by the employee is sufficient toinvalidate the card-the word must be used by the solicitmg agent.The rule is thatan employee's overt actin signingthe card cannot be contradicted by his testimonyas to his subjective reasons for signing 48On the other hand there is her testimony,which I credit, that Fisher's mother asked if Fisher was in any way obligated to theRetail Clerks if she signed the card and the answer was in the negative.Thisanswer, coupled with her express testimony as to the only reason she signed hercard, is sufficient to negate any intention to designate Local 550 as her bargainingagent.f.Conclusions as to majority statusBased on the foregoing findings made in subparagraphs "a" through "e," I findthat Local 550 had, on March 19, 1964, been designated as exclusive bargainingrepresentative by 28 of 53 employees in the unit found appropriate herein. I findthat these designations were uncoerced, were free from fraud, and were valid undercurrent Board law.Local 550 had achieved majority status and was entitled torecognition on the date its demand was made.11.Conclusions as to violations of Section 8(a) (5)The finding that a majority of the employeesin anappropriate unit had selectedLocal 550 as their exclusive bargaining agent on March 19, 1964, has been made.On this date no other labor organization had advanced any claim of representativestatus and the obligation on the part of the Respondent Conren, absent a good-faithdoubt as to the Union's majority status, had become fixed. But an employer maynot assert a good-faith doubt of majority status if he is contemporaneouslyengagingin unfair labor practices calculated to destroy that majority.49Such other unfairlabor practices have been found in the violations of Section 8(a) (1) and (2) of theAct.It is true that a Trial Examiner is disturbed to make a finding of majoritystatus based on cards obtained in the haphazard fashion these cards were obtained.For many years now the Board has required that cards to be used to establish aunion's showing of interest must be dated, yet a significant number of these cardswere undated.Why this slovenly practice should still continue passes understanding.It is also true that the experience of the Board establishes that there is little relationbetween the number of authorization cards obtained and the results of an electionby secret ballot.Of necessity, however, the Board must accept authorization cardsas valid designations when an employer's unfair labor practices make the holdingof a fair election impossible.That is the situation here.A Trial Examiner mayhave the greatest reluctance to order an employer to bargain with a union where,as here, there is grave doubt that the cards were actually intended to designate theUnion as bargaining agent but the choice is between unpalatable alternatives,between Scylla and Charybdis. If we are not to permit an employer to profit fromhis own unfair labor practices we must accept, with skeptical acknowledgement ofthe probability of error, the fiction that the employees meant to designate the Unionwhen they signed the cards.It is therefore found that Respondent Conren failed to bargain in good faithwith Local 550 when it failed to reply to the demand made on March 19.47The footnote implies that testimony elicited by leading questions on cross-examinationbyRespondent'scounsel is to be denigrated if it does not support the Board'sfinding.HistoricallyunderAnglo-Saxon law leading questions are addressed byadversary counsel to a hostile witness in efforts to impeach his credibility and thetechnique has been accepted as valid and necessary if the truth is to be reached.Admin-istrative agencies have been challenged as disdainful of the niceties required by due proc-ess and it is now suggested,if these words have any meaning at all,that the rules ofevidence may be modified when it serves the interest of the agency.d8Dan River Mills, Incorporated,Alabama Division,121 NLRB 645;Joy Silk Mills,Inc. v. N.L.R.B.,1185 F. 2d 732(C.A.D.C ).49Joy Silk Mills, Inc. v. N L R B.,185 F. 2d 732 (C.A D C.). 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. THE REMEDYIt having been found that the Respondent Conren,Inc., d/b/a Great Scot SuperMarket and Respondent John B.Prechtel, d/b/a Prechtel Co., have engaged in andare engaging in certain unfair labor practices,I shall recommend that they ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that Respondent Conren refused to bargain collectively and ingood faith with Local 550 as the exclusive bargaining representative of its employeesin the unit found appropriate herein.I shall recommend that Conren be ordered,upon request of Local 550,to bargain with Local 550.It has been found that Respondent John B.Prechtel,d/b/a Prechtel Co., has dis-charged James Fox and Jerry Unsinger to discourage membership in Local 550.I shall recommend that said Respondent offer each of them full and immediatereinstatement to his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges,and make each of them whole forany loss of earnings suffered by reason of said discrimination in accordance withthe formula prescribed in F.W.Woolworth Company,90 NLRB 289,together withinterest as prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact,and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Conren,Inc., and John B. Prechtel,d/b/a Prechtel Co., are employers engagedin commerce within the meaning of the Act.2.Local 550 and the Employees Committee su are labor organizations within themeaning of the Act.3.By recognizing, assisting,and giving aid and support to the Employees Com-mittee, Conren has violated Section 8(a)(2) and(1) of the Act.4.By threatening to sell its business and to close the store early and put itsemployees on part time if the Union came in,Conren violated Section 8(a)(1)of the Act.5.By refusing to bargain with Local 550 of the Act as the exclusive bargainingrepresentative of its employees in the unit found appropriate herein Conren violatedSection 8(a) (5) of the Act.6.By discharging employees James Fox and Jerry Unsinger to discourage theirmembership in Local 550, John B.Prechtel, d/b/a Prechtel Co., violated Section8(a)(3) and(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of the Act.[Recommended Order omitted from publication.]'uThis is the nameby which the Committee, revived in December1963, is identified onthe record.Gulf Power CompanyandLocal Unions 1055 and 624 of the Inter-national Brotherhood of Electrical Workers(AFL-CIO).CaseNo. 15-CA-f556.January 5,1966DECISION AND ORDERUpon a chargefiled jointlyby Local Union1055 and 624 of theInternational Brotherhood of ElectricalWorkers (AFT CIO),hereincalled the Union,the General Counsel of theNational LaborRelationsBoard,by theRegional Director for Region 15, on January 29, 1965,issued a complaint against Gulf PowerCompany, hereincalled theRespondent,alleging that the Respondent had engaged in and was156 NLRB No. 53.